DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 05/20/2021.  Claims 1-3, 5-8, 10, and 12-23, of which claims 1, 20-21 and 23 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 1, 4 and 11 is acknowledged. 

	Rejection/objection of claims 1, 4 and 11 are rendered moot in view of their cancellation by the applicant’s amendment.

Response to Arguments
 	Applicant’s arguments filed 05/20/2021 (see Remarks, page 8) with respect to claims 1-3, 5-8, 10, and 12--23 have been fully considered and are persuasive.  The rejection of claims been withdrawn.
Applicant has removed claims 1, 4 and 11  in the present claim amendment, rendering its/their rejection moot.

Allowable Subject Matter
 	Claims 1-3, 5-8, 10, and 12-23 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

Asplund et al., Ryu et al. and Ericsson fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “transmitting, in all physical antenna port, as many uplink reference signals as there are physical antenna ports in total, wherein there are M > 1 physical antenna ports in total, and the uplink reference signals SRS 1, SRS 2, ... SRS M are transmitted from the physical antenna ports AP 1, AP 2, ... AP M according to:

    PNG
    media_image1.png
    85
    196
    media_image1.png
    Greyscale

where W is an M by M matrix and has coefficients with unit amplitude in only one single row and in all other rows has coefficients with less than unit amplitude and where the coefficients within each of said all other rows have same amplitude, and further wherein each physical antenna port is associated with a path gain, and the method further comprises choosing the one single row with unit amplitude based on the path gains for each of the M physical antenna ports, wherein the one single row is chosen such that the one single row corresponds to the physical antenna port having the highest path”, as recited in claim 1, and some variation of wording as recited in claims 20-21 and 23. The respective dependent claims 2-3, 5-8, 11-19 and 22 are allowable for the same reason, correspondingly.


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631